The Chief Justice
delivered the opinion.
The assignment of error in this case reíales exclusively to the judgment on the commissioner’s report; but the wfit of error is to the judgment in ejectment, and cannot an-, thorise a revision of the judgment on the commissioner’s report, or on examination of the errors assigned in relation to it^ Nor can the writ of error be so changed as to embrace the judgment on the commissioner’s report; for the writ of error is not defective in itself, and strictly conforms to the record of the judgment in ejectment, and it is only where the writ of error is defective or does not agree with the record, that it can be amended. To change the writ, therefore, so as to to make it embrace the judgment on the commissioner’s report, would, in effect, be giving to the plaintiff in error a new writ, and not amending the old one.
The judgment must be affirmed with costs.